[Cite as State v. Cunningham, 2014-Ohio-3702.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


State of Ohio,                                   :

                Plaintiff-Appellee,              :
                                                            No. 14AP-251
v.                                               :       (C.P.C. No. 99CR-3468)

Anthony Cunningham,                              :   (ACCELERATED CALENDAR)

                Defendant-Appellant.             :




                                        D E C I S I O N

                                   Rendered on August 26, 2014


                Ron O'Brien, Prosecuting Attorney, and Laura R. Swisher, for
                appellee.

                Anthony Cunningham, pro se.

                 APPEAL from the Franklin County Court of Common Pleas.

BROWN, J.
        {¶ 1} Anthony Cunningham, defendant-appellant, appeals from the judgment of
the Franklin County Court of Common Pleas, in which the court denied his motion to
impose a sentence that is authorized by the felony sentencing guidelines.
        {¶ 2} The underlying facts of the crime for which appellant was convicted are
irrelevant to the issues on appeal. Furthermore, in the years since his convictions,
appellant has filed a bevy of pleadings, only some of which we include in our factual
summary. In 1999, appellant was found guilty of four counts of forcible rape of a girl
under the age of 13, as well as counts of kidnapping and gross sexual imposition. The trial
court sentenced him to concurrent sentences of life imprisonment for each rape
No. 14AP-251                                                                                2


conviction, ten years of imprisonment for his kidnapping conviction, and five years of
imprisonment for his gross sexual imposition convictions. The trial court also classified
appellant a sexual predator. However, in the sentencing entry, the court erroneously
indicated that appellant received ten-year sentences for both his rape and kidnapping
convictions. This court affirmed his convictions and his sexual predator classification in
State v. Cunningham, 10th Dist. No. 00AP-67 (Sept. 21, 2000) ("Cunningham I").
       {¶ 3} In June 2000, appellant filed a motion for new trial, which the trial court
denied.
       {¶ 4} In 2001, the State of Ohio, plaintiff-appellee, filed a motion requesting the
trial court amend its sentencing entry to change the ten-year sentences for his rape
convictions to life sentences. The state argued the trial court imposed life sentences for his
rape convictions and was required to do so because the victim of appellant's offenses was
under the age of 13. See R.C. 2907.02(B). On May 23, 2001, the trial court filed a
corrected judgment entry to reflect such. However, in the entry, the trial court
erroneously changed appellant's kidnapping sentence to a life sentence. As a result, on
July 6, 2001, the trial court filed a second corrected judgment entry that indicated
appellant received a ten-year sentence for his kidnapping conviction.
       {¶ 5} On March 6, 2002, appellant filed a motion for new trial. On March 7, 2002,
the trial court denied appellant's motion, finding that appellant did not state any grounds
for the late filing of his motion. We affirmed the trial court's judgment in State v.
Cunningham, 10th Dist. No. 02AP-332, 2002-Ohio-6841 ("Cunningham II").
       {¶ 6} In 2008, appellant filed a motion for new trial, motion for relief from
judgment, and motion for summary judgment, all of which the trial court denied on
January 27, 2009.
       {¶ 7} On February 22, 2010, appellant filed a motion to impose valid sentences,
arguing his sentencing entries were void, were not final appealable orders, and failed to
comply with Crim.R. 32(C). Specifically, appellant argued, the trial court erred in failing
to properly include post-release control in the sentencing entries and, thus, the sentences
were void. On April 16, 2010, the trial court denied appellant's motion. We affirmed the
trial court's judgment in State v. Cunningham, 10th Dist. No. 10AP-452, 2011-Ohio-2045
("Cunningham III").
No. 14AP-251                                                                              3


       {¶ 8} In 2011, appellant filed a motion to remove stay, remove tier classification,
and proceed with a proper classification hearing, pursuant to R.C. 2950.09, the law in
effect in 1999; and a motion to discharge for improper use of nunc pro tunc entries or a
lawful remedy. The trial court denied both of those motions. In State v. Cunningham,
10th Dist. No. 11AP-989, 2012-Ohio-2782 ("Cunningham IV"), we affirmed the trial
court's judgments, finding that all of appellant's assignments of error addressed either his
1999 sexual predator classification or the amended sentencing entries the trial court filed
in 2001 and, thus, the issues were precluded by res judicata because he could have raised
his arguments in his previous appeals to this court.
       {¶ 9} On December 24, 2013, appellant filed a "motion to impose sentence that is
authorized by the overriding purposes of the felony sentencing guidelines [R.C.] 2929.14
or 2971.03 as law in 1999 S.B. 2." On March 5, 2014, the trial court issued a judgment in
which it denied appellant's motion based upon res judicata because this court and the trial
court had already ruled numerous times that appellant's sentence was proper. Appellant
appeals the judgment of the trial court, asserting the following assignments of error:
                [I.] The trial court errored in applying res judicata to a
                contrary to law sentence without applying res judicata to the
                state first, for entering a void corrected entry out of time.
                2953.08.

                [II.] The word life is "contrary to law" and void as a sentence
                because the trial court failed to properly apply the felony
                sentencing guidelines 2929.14(A)(1) or 2971.03 when
                attempting to impose the word life as a sentence pursuant to
                2929.13(F)(2).

(Sic passim.)

       {¶ 10} We will address appellant's assignments of error together. In his first
assignment of error, appellant argues the trial court erred when it applied res judicata to
his arguments regarding sentencing because the court failed to cite any authorities to
support its reasoning. Appellant also contends the trial court should have previously
applied res judicata to prohibit the July 6, 2001 corrected entry. In his second assignment
of error, appellant argues that the trial court erred when it failed to properly apply the
felony sentencing guidelines to his sentence in the July 6, 2001 corrected entry.
No. 14AP-251                                                                              4


       {¶ 11} Under the doctrine of res judicata, a final judgment of conviction bars a
convicted defendant who was represented by counsel from raising and litigating in any
proceeding except an appeal from that judgment, any defense or any claimed lack of due
process that "was raised or could have been raised" by the defendant at trial, which
resulted in that judgment of conviction or on an appeal from that judgment. State v.
Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the syllabus.
       {¶ 12} Appellant's arguments attack the trial court's 2001 corrected sentencing
entries as being unlawful. However, appellant's arguments are barred by res judicata. As
we noted in Cunningham IV at ¶ 8 "[a]ppellant did not file an appeal from either of those
nunc pro tunc entries nor did he file a motion for delayed appeal in this court." Appellant
also did not raise the present arguments in any of his previous appeals to this court that
related to the corrected sentencing entries. Appellant previously challenged the corrected
sentencing entries in his 2010 motion to impose a valid sentence, but he failed to raise the
present arguments in that motion. On appeal of the trial court's denial of that motion, in
Cunningham III, we rejected appellant's arguments regarding the corrected sentencing
entries. Likewise, in Cunningham IV, appellant challenged the trial court's use of the 2001
corrected sentencing entries, but he never raised the arguments presented in the current
appeal. We rejected appellant's challenge to the 2001 corrected sentencing entries in
Cunningham IV based upon res judicata. Therefore, we agree with the trial court in the
present case that both the trial court and this court have already adjudicated the
lawfulness of his sentence, and further review is barred by res judicata. For all these
reasons, we overrule appellant's first and second assignments of error.
       {¶ 13} Accordingly, appellant's two assignments of error are overruled, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.

                       TYACK and LUPER SCHUSTER, JJ., concur.

                              _____________________